Case 2:18-cv-12522-VAR-MKM ECF No. 31-3 filed 05/31/19 PagelD.562 Page 1of 12

EXHIBIT 2

Antoinette Ward’s
Deposition Transcript
Case 2:18-cv-12522-VAR-MKM ECF No. 31-3 filed 05/31/19 PagelD.563 Page 2 of 12

10

li

12

13

14

i5

16

17

18

19

20

21

22

23

24

25

Antoinette Ward
02/21/2019

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION

TEOKA S. WILLIAMS,

Plaintiff,
Hon. Victoria A. Roberts

VS Case No. 2:18-cv-12522-VAR-MKM

BEAUMONT HEALTH,

Defendant.

Deposition of ANTOINETTE WARD, taken in
the above-entitled matter before Notary Public, Patricia
A. Lutza, CSR, CRR, at the 19th District Court, 16077
Michigan Avenue, Dearborn, Michigan, on Thursday, February

21, 2019, commencing at about 11:30 a.m.

 
Case 2:18-cv-12522-VAR-MKM ECF No. 31-3 filed 05/31/19 PagelD.564 Page 3 of 12

10

11

12

13

14

15

16

17

18

1S

20

21

22

23

24

25

Antoinette Ward
02/21/2019 Page 17

I went to the patient's room. I introduced myself.
I said, Oh. I heard you had a little trouble last
night, you know. What happened. And she said that
she felt the nurse was a little rough with her and I
said, Well, what happened. She said, She grabbed
me, and I knew that the patient was trying to get
out of bed and the bed alarm went off and Teoka went
to grab her so she wouldn't fall, so I explained
that to her. I said, Oh, I think she was just
helping you so that you wouldn't fall, and so we
just talked a little bit about that and I asked her
if she was okay, if she needed anything, and I think
that was the end of the conversation. She was fine.
When Crystal talked to you or communicated with you,
did Crystal tell you that Teoka Williams had
reported to her that she heard the patient call her
a black bitch?

I don't remember that.

Is that something you would remember?

I would think so.

Now, your -- so your testimony is you don't remember
Crystal saying that?

Correct.

All of this stuff about the patient thinking Teoka

grabbed her, something about the bed, helping her,

a
EEN ON Gata NE tiete? shied aay ansonreporting.com

 
Case 2:18-cv-12522-VAR-MKM ECF No. 31-3 filed 05/31/19 PagelD.565 Page 4 of 12

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Antoinette Ward
02/21/2019 Page 20

So before you went and talked to the patient you
knew that the progress notes stated, Patient could
be heard from the hallway, I do not want that black
bitch taking care of me. You would have reviewed
that before you talked to the patient; right?

I would have, yes.

You would also have reviewed notes which are under
11/2/2017, at 4:48 a.m., stating, in part, Patient
Stated that she had to use the rest room. When
patient stood up, nurse noticed the patient losing
her balance, so N gently but quickly grabbed patient
by her left arm to prevent the patient from

falling -- RN. I said N, I meant RN. Thank you.
Patient then yelled, I want a different nurse. Do
you see that?

I see it.

Then I read that correctly into the record?

Yes,

And that's what you were referring to when you
testified about what supposedly happened; correct?
Correct.

So do you recall whether or not Crystal told you
that Teoka had complained or reported to her that
she had been referred to as the black bitch by this

patient?

 
 
    

 
 

 

1
eel Nain ajoriiedaas Hansonreporting com
i == 313.567.8700
Case 2:18-cv-12522-VAR-MKM ECF No. 31-3 filed 05/31/19 PagelD.566 Page 5of 12

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

BY MS.

BY MS.

Antoinette Ward
02/21/2019 Page 26

your interpretation. Because the question is not
clear, you are giving your interpretation of what is
in the document. Ask her what her interpretation
is.

MS. GAFKAY: Are we done coaching our
witnesses here?

MS. DAHLE: JI am not coaching my witness.
Ask a fair question, which she has already answered
several times, you don't like the answer. But go
ahead. Ask her again.
GAFPKAY:
Well, did you have reason to disbelieve Teoka?

MS. DAHLE: As to what are you asking now?
You can answer, if you can.

THE WITNESS: No.
GAFPKAY:
When you talked to the patient, did you ask the
patient, Did you call our care-giver a black bitch?
No.
Did you ask the patient specifically whether she had
made a request for different care based on race?
No.
So all you knew was that the patient did not deny
that her request was based on race, did she?

MS. DAHLE: Object to the form of the

al
HANSON RENAISSANCE [bg alata
tT | Cour merceresn a oro 313.567 8700

 
Case 2:18-cv-12522-VAR-MKM ECF No. 31-3 filed 05/31/19 PagelD.567 Page 6 of 12

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

BY MS.

Q.

BY MS.

Antoinette Ward
02/21/2019 Page 29

her question?

GAFKAY:

Go ahead. If you don't understand --

MS. DAHLE: Yes, object to the form of the

question.

GAFKAY:

You can still answer the question.

Ask it again.

Sure. If a patient is heard calling a care-giver a
black bitch and requests not to have that
care-giver, in your mind, are you suggesting that
doesn't relate to race?

No.

The progress notes also indicate, Advise not to
enter room anymore. Do you see that in the progress
note? It's 11/2/2017, 5:02 a.m., and it's in the
middle,

I see it.

So based on the progress note that was done on the
night in question, Teoka Williams was stating,
Advised not to enter room anymore. Do you see that?
I see it.

Do you have any reason to doubt that?

I wasn't there. I didn't hear it. I don't know

that she was advised that. I don't know.

1 a
ENON nisin ictcr\Nleiaas farsonreporiing.com
il Eg | Corr Reece a Vows 313.567.8700

 
Case 2:18-cv-12522-VAR-MKM ECF No. 31-3 filed 05/31/19 PagelD.568 Page 7 of 12

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Antoinette Ward
02/21/2019 Page 30

What did you say, if anything, to the patient, other
than what you have already testified to?

That's it.

What else did the patient say, if anything?
Nothing.

You had a patient encounter; correct?

Correct.

And where, if anywhere, did you put that in the
patient's note, chart. Where did you record it?

I didn't.

As a nurse, are there times that you record patient
encounters?

Yes.

Do you agree that you could have recorded the
patient encounter on this occasion?

There was no reason.

You chose not to?

I chose not to.

Isn't it true that Ms. Ward [sic] communicated with
you because she was concerned that Teoka, that the
patient wanted a different nurse based on race?

I'm Ms. Ward.

I'm sorry. That Crystal -- let me ask it again.
Sorry. Isn't it true that Crystal talked to you

about the patient wanting a different nurse because

a] r |
RENO Nair esioe i eiaas fansonreporiing.com
| ee | Cour seecrrcns aman 313.567.8700

 
Case 2:18-cv-12522-VAR-MKM ECF No. 31-3 filed 05/31/19 PagelD.569 Page 8 of 12

10

12

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Antoinette Ward
02/21/2019 Page 32

you were attending or what the meeting related to?
I was told that they were going to discuss some
issues with Teoka that Teoka had raised and this is
just one of the issues and that's why they asked me
to come.

What was the issue?

The incident that happened and that Teoka was
concerned about how her, the assignment of the
patient was handled.

Were you provided with any type of communication
that Teoka had provided to Ms. Fildew? For
instance, were you forwarded or provided a copy to
read of any emails from Teoka Williams to

Ms. Fildew?

I was sent an email.

With regard to communications with Crystal after the
incident, whether by email or in person, did you say
anything to Crystal or communicate anything to
Crystal about asking her why she didn't just
reassign Teoka Williams completely, or anything to
that affect?

We did talk about that.

What did you talk about in that regard?

I asked her, you know, why she didn't like totally

reassign that patient to Olivia. It was more of a

   
   

 

Beh lelN emia Victor heraa) Pansonreporting.com
(Eg | Cour Rercerees 4 vero 373 567.8100
Case 2:18-cv-12522-VAR-MKM ECF No. 31-3 filed 05/31/19 PagelD.570 Page 9 of 12

Antoinette Ward

02/21/2019 Page 34
1 patient that she was told no longer to perform with
2 regard to that patient; correct?
3 A. Correct.
4 Q. For instance, providing medication?
5 A. Um- hmm.
6 Q. Yes? You have to say yes.
7 A. Yes.
8 Q. That's something the nurse is supposed to do that's
9 assigned to the patient; correct?
10 A. Correct?
11 Q. And the duty of providing medication was reassigned
12 to Olivia; correct?
13 A. Correct.
14 Q. Prior to November 8, 2017, the meeting, is there
15 anything else, any other communications with anybody
16 or anything else that involved the allegations of
17 Ms. Williams' complaint that you were involved in,
18 any communications or anything that you can recall
19 that you haven't already testified to?
20 A Kelly Fildew asked me to investigate this incident.
21 Q. Did you investigate?
22 A. Yes.
23 Q. What did you do to investigate?
24 A. I talked to Crystal a little bit further. I believe
25 I talked to Olivia again just to get it clear. I

 

|
|
a
ENON NaN Uist=T.Unieisas fansonreporting.com
lo (LESS 313.567.8100
Case 2:18-cv-12522-VAR-MKM ECF No. 31-3 filed 05/31/19 PagelD.571 Page 10 of 12

10

11

12

13

14

15

16

LT

18

19

20

21

22

23

24

25

A.

BY

Antoinette Ward
02/21/2019 Page 35

talked to -- well, I don't know if it was at that
time that I talked to one of the nursing assistants.
Which one?
Cathy Forte.
Well, do you recall talking to Cathy Forte at a
later date?
I talked to her -- at some point in time I did talk
to her.
When is your best recall of when you talked to her?
Well, that's what I am not sure of.
It sounds like you don't believe it was near the
incident?
Yeah, I think it was after, like a period of time
after.
So not part of your investigation?
Correct.
So the investigation, as you are calling it,
included talking to Crystal and talking to Olivia;
right?
Correct.
Nothing else?
Not that I can remember.

MS. DAHLE: Other than the patient. She

told you she talked to the patient.

MS. GAFKAY:

i a

HANSON RENAISSANCE, Spouse iil meta)
Lg | Covert eorrene a voen 313.567 8100

 
Case 2:18-cv-12522-VAR-MKM ECF No. 31-3 filed 05/31/19 PagelD.572 Page 11 of 12

10

ai

12

13

14

15

16

17

18

19

20

21

22

23

24

25

oO PO PF OO PP

bp

Antoinette Ward
02/21/2019 Page 39

or Olivia provide you with any type of an electronic
documentation concerning what happened?

Olivia did not. I am unsure if Crystal --

You are talking about that initial email?

Yes.

I am talking about for the investigation.

No, she did not.

And you didn't reduce any of your notes regarding
any investigation in writing, to your knowledge?
No, not to my knowledge.

And your investigation, did it include talking to
Teoka Williams?

I think Teoka and I only spoke at the meeting. I
don't remember speaking to her any other time.

So outside of the meeting, there was no
communication with Teoka with regard to your
investigation, was there?

Not that I remember.

All right. So tell me everything that you recall
concerning your discussion with Crystal and the
investigation.

I just asked her to explain a little deeper what
happened to me -- I mean, what happened that night.
Our initial conversation was very brief. I asked

her just for more detail.

Noi f
athe NeciaiNe steed al fansonreporiing.com
Il | Ear 313.567.8700

 
Case 2:18-cv-12522-VAR-MKM ECF No. 31-3 filed 05/31/19 PagelD.573 Page 12 of 12

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Antoinette Ward
02/21/2019 Page 41

And you would agree that Teoka was concerned she was
removed from caring for the patient based on race?
Yes.

Are you aware of any policy of Beaumont that in any
way addresses requests for care based on race by
patients?

What time frame?

At any time. Well, let me ask you first. In
November of 2017 were you aware of any such policy?
No.

Sitting here today, are you aware of any such
policy?

Yes.

And when did you become aware of the policy?

I don't know the date, time.

But it was after November 2017?

Correct.

Is it in writing?

I believe it is.

Have you seen it?

I don't remember if I have seen it or not.

What do you believe the policy to say?

The current policy, I believe, says that if a
patient requests a different nurse because of race,

that we will not accommodate that.

Hoi |
ee ESt@ING Ioan Paictce-\\fedsel Hansonreporting.com

 
